Case 3:17-cv-00461-REP Document 465 Filed 04/12/19 Page 1 of 11 PageID# 12294



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                               Richmond Division
__________________________________________
                                           :
LULA WILLIAMS, et al.,                     :
                                           :
            Plaintiffs,                    :
                                           :
      v.                                   :   Civil Action No.: 3:17-cv-00461-REP
                                           :
BIG PICTURE LOANS, LLC, et al.,            :
                                           :
            Defendants.                    :
__________________________________________:

      DEFENDANT MATT MARTORELLO’S MEMORANDUM IN SUPPORT
   OF MOTION TO STRIKE PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO
  COMPEL INFORMATION WITHHELD ON THE BASIS OF ATTORNEY-CLIENT
           PRIVILEGE AND RELATED EXHIBITS (ECF NO. 395)

                                    I.    INTRODUCTION

       Defendant Matt Martorello (“Martorello”) respectfully requests that the Court strike

Plaintiffs’ Reply In Support of Motion to Compel Information Withheld On The Basis Of

Attorney-Client Privilege and related exhibits, ECF No. 395, because Plaintiffs’ reply raises new

arguments, cites new authority, and relies on new exhibits that were not raised in or attached to

Plaintiffs’ original motion despite the majority of the arguments, authorities, and exhibits being

available to Plaintiffs at the time of their original filing. Although Martorello sought leave to file

a sur-reply addressing Plaintiffs’ new arguments and evidence, the Court denied Martorello’s

request for leave. See ECF No. 462. Because Martorello was denied leave to file a sur-reply,

Martorello has been denied the opportunity to respond to Plaintiffs’ new arguments and evidence

to his significant prejudice. This includes both denying Martorello an opportunity to respond to

Plaintiffs’ new exhibits consisting of documents that were produced after his response date but
Case 3:17-cv-00461-REP Document 465 Filed 04/12/19 Page 2 of 11 PageID# 12295



before Plaintiffs’ reply date and to present evidence that rebuts Plaintiffs’ new arguments and

exhibits taken from the very same document productions (produced after his response date) as

Plaintiffs’ new reply exhibits. Absent Martorello being provided an opportunity to respond to

the new arguments and alleged evidence in Plaintiffs’ Reply and to present the new evidentiary

materials that were not available at the time of his response, Plaintiffs’ Reply and related exhibits

should be stricken.

                              II.    PROCEDURAL HISTORY

       On January 28, 2019, Plaintiffs filed a motion to compel information withheld on the

basis of attorney-client privilege. ECF Nos. 340, 341. In support of their motion, Plaintiffs

assert: (1) that Martorello waived the attorney-client privilege by asserting a good faith defense,

(2) that the crime-fraud exception to the privilege applies in this case, and (3) that Martorello

spoliated evidence thereby justifying that the privilege be pierced. See id. Martorello filed his

Opposition on February 11, 2019. ECF Nos. 368, 389. On March 5, 2019, Plaintiffs filed their

Reply. ECF No. 395. Plaintiffs’ Reply contains substantial new arguments and cites new

authorities that were not included in their original motion. See id. Plaintiffs also filed eighteen

new exhibits with their Reply. See ECF Nos. 395-1–395-21 (except 395-5, 395-16, and 395-18);

ECF 398-1-398-20. Of the eighteen new exhibits all but three (ECF Nos. 395-1/398-1, 395-

10/398-10, and 395-13/398-13) appear to have been available to Plaintiffs at the time they filed

their original motion.

         Two days after filing their Reply, on March 7, 2019, Plaintiffs filed a Motion for Leave

to File Supplemental Authority (“Plaintiffs’ Motion for Leave”), ECF No. 403, seeking to submit

three additional new exhibits in support of their motion that were produced by a third-party

marketing firm after the parties had completed their briefing. Because Martorello did not have

the opportunity to address the new proposed exhibits in his Opposition, Martorello filed an


                                                 2
Case 3:17-cv-00461-REP Document 465 Filed 04/12/19 Page 3 of 11 PageID# 12296



Opposition to Plaintiffs’ Motion for Leave, ECF No. 421, specifically addressing Plaintiffs’ three

new proposed exhibits. Plaintiffs filed a Reply in support of their motion on March 27, 2019,

ECF No. 436, along with a Motion to Strike Martorello’s Opposition, ECF. No. 437. On March

28, 2019, the Court granted Plaintiffs’ Motion for Leave to submit new exhibits, ECF No. 439,

and the Court denied as moot the Plaintiffs’ Motion to Strike Martorello’s Opposition, ECF No.

450.

       Having addressed Plaintiffs’ three new exhibits in his Opposition to Plaintiffs’ Motion for

Leave to File Supplemental Authority, on April 3, 2019, Martorello filed a motion seeking leave

to file a sur-reply, ECF No. 455, addressing the other new arguments, authorities, exhibits, and

mischaracterizations submitted in Plaintiffs’ Reply. Martorello’s proposed sur-reply provided

proper context for Plaintiffs’ new exhibits and addressed Plaintiffs’ mischaracterizations, thereby

supplying the Court with a balanced interpretation of the documents and testimony at the heart of

the issues raised by Plaintiffs’ motion to compel. Martorello’s proposed sur-reply also addressed

the new arguments and authorities submitted in Plaintiffs’ Reply, which Martorello did not have

the opportunity to address in his Opposition because the arguments and authorities were not

included in Plaintiffs’ original motion. Martorello’s proposed sur-reply also presented new

deposition testimony and documentary evidence that was not available at the time of his

Opposition. See id.; see also ECF Nos. 455-4, 455-9, 459-2, 459-4, 459-5, 459-7, 459-8, 459-9,

459-10.

       On March 5, 2019, the Court denied Martorello’s request to file a sur-reply, ECF No 462,

indicating that Martorello “simply seeks to reopen and expand his briefing on issues that

previously have been briefed,” that “none of the issues . . . are new and they should have been

addressed in his opposition brief,” and because, according to the Court, “the plaintiffs will be




                                                3
Case 3:17-cv-00461-REP Document 465 Filed 04/12/19 Page 4 of 11 PageID# 12297



prejudiced because they will not have the opportunity to address the entirely recast additional

briefing.” Id. at 1. According to the Court, “Martorello should have put these arguments in his

brief or asked for permission to have a lengthier brief.” Id. at 2.

       In light of the Court’s Order denying Martorello the opportunity to address the new

arguments, authorities, exhibits, and mischaracterizations submitted in Plaintiffs’ Reply, the

majority of which were available to Plaintiffs at the time they filed their original motion and

should have been raised and included at that time so that Martorello could respond, as well as the

opportunity to present new deposition testimony and documents directly rebutting Plaintiffs’ new

arguments and evidence, fairness dictates that Plaintiffs’ Reply be stricken.

                                     III.    ARGUMENT

       When new material appears in a reply, the reply should be stricken or the non-movant

granted leave to file a sur-reply. See Doebele v. Sprint/United Mgmt. Co., 342 F.3d 1117, 1139

n.13 (10th Cir. 2003) (finding that district court abused its discretion in considering new

evidentiary material submitted for the first time in movant’s reply brief without affording non-

movant an opportunity to respond to the new evidentiary material). As the Tenth Circuit

explained in Doebele, when confronted with a reply brief containing new arguments or

evidentiary material, a district court has two permissible options—it can permit a sur-reply or it

can refrain from relying on any new material contained in the reply. Id. at n.13 (discussing

Beaird v. Seagate Tech., Inc., 145 F.3d 1159, 1164 (10th Cir. 1998)); accord Noel v Artson, 297

Fed. App’x 216, 219 (4th Cir. 2008) (finding that plaintiffs would be prejudiced if court

considered qualified immunity issue raised for first time in defendants’ reply brief) (citing

McBride v. Merrell Dow & Pharms., Inc., 800 F.2d 1208, 1211 (D.C. Cir. 1986)).

       As explained in Mercexchange, L.L.C. v. eBay, Inc., 467 F. Supp. 2d 608, 617 (E.D. Va.

2006), a court, “no matter what its motivations, may not . . . under any circumstances consider


                                                  4
Case 3:17-cv-00461-REP Document 465 Filed 04/12/19 Page 5 of 11 PageID# 12298



evidence advanced by one party concerning disputed material facts that the opposing party is not

presented an opportunity to challenge.” (citing Lussier v. Runyon, 50 F.3d 1103, 1113 (1st Cir.

1995) and Black v. TIC Investment Corp., 900 F.2d 112, 116 (7th Cir. 1990)). As further

explained in Mercexchange:

               Such requirement is a ‘fundamental principle of our jurisprudence’
               as ‘[o]urs is a system that seeks the discovery of truth by means of
               a managed adversarial relationship between the parties, [and] [i]f
               we were to allow judges to bypass this system, even in the interest
               of furthering efficiency or promoting judicial economy, we would
               subvert this ultimate purpose.’
Id. at 617 (quoting Lussier, 50 F.3d at 113–14); see also DeBlasio v. Johnson, 128 F. Supp. 2d

315, 320 n.2 (E.D. Va. 2000) (considering plaintiffs’ response to new evidence in defendants’

reply “[i]n the interests of equity”); Cavallo v. Star Enterprise, 100 F.3d 1150, 1152 n.2 (4th Cir.

1996) (finding that consideration of issue omitted from appellant’s initial brief would be unfair to

appellee and “would risk an improvident or ill-advised opinion on the legal issues involved”

because appellee would be denied the opportunity to respond) (internal citations omitted); Black,

900 F.2d at 116 (noting that on remand it was within district court’s discretion whether to

consider affidavit submitted with reply but requiring that opposing party be given a chance to

respond if affidavit was considered); Provenz v. Miller, 102 F.3d 1478, 1483 (9th Cir. 1996)

(“’[W]here new evidence is presented in a reply to a motion for summary judgment, the district

court should not consider the new evidence without giving the nonmovant an opportunity to

respond.’”) (quoting Black, 900 F.2d at 116); Beaird, 145 F.3d at 1165 (10th Cir. 1998) (“Rule

56(c) simply requires that if the court relies on new materials or arguments in a reply brief, it

may not forbid the nonmovant from responding to these new materials.”).

       “New material” includes both new legal arguments and new evidentiary material. Alston

v. Forsyth, 379 Fed. App’x 126, 129 (3d Cir. 2010) (remanding to allow opposing party



                                                 5
Case 3:17-cv-00461-REP Document 465 Filed 04/12/19 Page 6 of 11 PageID# 12299



opportunity to respond to legal argument concerning controlling case law raised for the first time

in reply brief); Doebele, 342 F.3d at 1139 n.13 (relying on Beaird to conclude that “new legal

arguments or new material” can be the basis for abuse of discretion); Provenz, 102 F.3d at 1483

(considering declarations raised for the first time in a reply “new evidence,” to which an

opposing party should be afforded the chance to respond).

        Although most often raised in the context of motions for summary judgment, the fairness

principles and standards set forth above apply equally in the context of Plaintiffs’ motion to

compel the production of attorney-client privileged materials, which require factual findings by

the Court on issues of great importance to a case. As courts have recognized, “[t]he attorney-

client privilege is one of the oldest recognized privileges for confidential communications.” In re

Cty. of Erie, 546 F.3d 222, 228 (2d Cir. 2008) (internal quotation omitted). “Its purpose is to

encourage full and frank communication between attorneys and their clients and thereby promote

broader public interests in the observance of law and the administration of justice.” Id. 8

(internal quotation omitted). Thus, any rules abrogating that privilege, such as waiver, must “be

formulated with caution.” Id. “The burden of breaching the privilege is thus particularly high.”

Tribune Co. v. Purcigliotti, No. 93 CIV. 7222 LAP THK, 1997 WL 10924, at *4 (S.D.N.Y. Jan.

10, 1997).     And like motions for summary judgment, a crime-fraud analysis requires

particularized factual and legal findings supporting each element of the analysis. See, e.g.,

United States v. Tucker, 254 F. Supp. 3d 620, 622 (“[T]he crime-fraud exception applies only when

there is probable cause to believe that the communications with counsel were intended in some way

to facilitate or to conceal the criminal activity.”) (internal quotation omitted); Atlantis Consultants

Ltd. Corp. v. Terradyne Armored Vehicles, Inc., Civil No. 1:15-cv-439-CMH-MSN, 2015 WL

9239808, at *6 (E.D. Va. Dec. 16, 2015) (‘“The exception applies if there exists enough evidence to

support a verdict in favor of the party making the claim.”) (internal quotation omitted).


                                                   6
Case 3:17-cv-00461-REP Document 465 Filed 04/12/19 Page 7 of 11 PageID# 12300



       In the interest of equity and to avoid substantial prejudice to Martorello, Plaintiffs’ Reply

ECF No. 395, should be stricken because Martorello has not had the opportunity to respond to

the new arguments, authorities, exhibits, and misrepresentations and mischaracterizations

submitted by Plaintiffs. For example, Plaintiffs devote significant argument in their Reply to

their new Exhibit 1. ECF Nos. 395-1; 398-1. As Plaintiffs acknowledge, their new Exhibit 1

was produced by Rosette LLP on March 1, 2019—almost three weeks after Martorello’s

Opposition was due on February 11. Because his sur-reply was denied, Martorello has not been

provided an opportunity to address this new evidence or argue against Plaintiffs’

mischaracterizations. See ECF Nos. 455-1/459 at 3–9. In reality, the email in Exhibit 1 to

Plaintiffs’ Reply is consistent with Martorello’s arguments and expressly supports his good faith

defense. Martorello’s comments in Exhibit 1, which were intentionally overlooked in Plaintiffs’

Reply, support such and Martorello anticipates Wichtman will confirm the same when she is

ultimately deposed in this matter about the email exchange between her and Martorello. But

more pointedly, even (wrongly) assuming that Martorello shared the same motivations as LVD

to restructure (which he did not), such motivations would demonstrate an intent to act lawfully

and would not be sufficient to justify application of the crime-fraud exception in this matter.

       Likewise, Martorello has been denied the opportunity to respond to Plaintiffs’ new

Exhibit 21 containing a snippet of a legal opinion provided by Martorello’s counsel in this case

in which counsel stated, prior to receiving the benefit of discovery in this case, that “an

unfavorable verdict at the trial court level is more likely than not.” ECF No. 395 at 16; ECF

398-20. Plaintiffs omit the key part of counsel’s analysis, which makes clear that counsel does

not believe there is sufficient evidence to support a verdict in this case and that even if Plaintiffs

prevail at trial, they are not likely to prevail on appeal. ECF No. 398-20 at 11; see also ECF




                                                  7
Case 3:17-cv-00461-REP Document 465 Filed 04/12/19 Page 8 of 11 PageID# 12301



Nos. 455-1/459 at 7–8.

       Martorello has also been denied the opportunity to respond to Plaintiffs’ contention,

based primarily on mischaracterizations, that Craig Mansfield’s sworn testimony in this matter

“demonstrates LVD’s lack of involvement” and new arguments (and alleged supporting exhibits)

that Martorello was not motivated to restructure by his expiring tax benefit programs. See ECF

No. 395 at 2–4; ECF Nos. 455-1/459 at 8–14, 15–17. Plaintiffs take a number of statements by

Martorello out of context for the first time in their Reply, purporting to represent Martorello’s

belief in the lawfulness of the business, none of which represent any facts pertaining to

Martorello’s belief in the legality of the loans or the relationship with LVD, to which Martorello

has now been denied the opportunity to respond. See id.; see also ECF Nos. 455-1/459 at 19–21.

Similarly, Martorello has been denied the opportunity to respond to Plaintiffs’ new spoliation

arguments based on the production of Aranca’s documents. See ECF Nos. 455-1/459 at 24–26.

       New evidence has also been obtained during at least three depositions taken after

Martorello filed his Opposition, which Martorello has been denied the opportunity to present or

address. See ECF Nos. 455-1/459 at 7, 9-10, 14–15; see also ECF Nos. 455-4, 459-1.

        Plaintiffs also cite several new cases in their Reply, each of which is distinguishable,

and which Martorello has not been provided an opportunity to argue. See ECF Nos. 455-4, 459-1

at 7–8 (distinguishing In re Methyl Tertiary Butyl Ether Prods. Liability Litig., 180 F. Supp. 3d

273 (S.D.N.Y. 2016); United States v. Gorski, 807 F.3d 451, 455 (1st Cir. 2015)); ECF Nos. 455-

4, 459-1 at 21 (discussing Leviton Manufacturing Company, Inc. v. Greenberg Traurig LLP,

2010 WL 4983183, at*3–*4 (S.D.N.Y. Dec. 6, 2010)); ECF Nos. 455-4, 459-1 at 23–24

(distinguishing In re Ethicon, Inc. Pelvic Repair Sys. Prod. Liab. Litig., 299 F.R.D. 502, 513

(S.D.W. Va. 2014)). Plaintiffs’ reliance on these cases is improper without allowing Martorello




                                                8
Case 3:17-cv-00461-REP Document 465 Filed 04/12/19 Page 9 of 11 PageID# 12302



to respond.

       Finally,   Plaintiffs’   Reply     contains       substantial   new   mischaracterizations   and

misrepresentations regarding Otoe-Missouria, CashCall, and Operation Choke Point, as well as

the deposition testimony of former Tribal Council member and original co-manager of the

Tribe’s lending entities, Craig Mansfield, for which Martorello has been denied the opportunity

to offer a response. See, e.g., ECF Nos. 455-1/459 at n.2, n.4, 9-14.

       Just as Martorello was provided the opportunity to respond to Plaintiffs’ new exhibits

submitted in their Motion for Leave to File Supplemental Authority, fairness dictates that

Martorello be provided an opportunity to respond to the new arguments and exhibits raised in

Plaintiffs’ Reply. Absent the opportunity to do so, Plaintiffs’ Reply and related exhibits should

be stricken. Doebele 342 F.3d at n.13 (explaining that when confronted with a reply brief

containing new arguments or evidentiary material, a district court has two permissible options—

it can permit a sur-reply or it can refrain from relying on any new material contained in the

reply); Mercexchange, L.L.C., 467 F. Supp. 2d at 617 (“[N]o matter what its motivations, [a

court] may not . . . under any circumstances consider evidence advanced by one party concerning

disputed material facts that the opposing party is not presented an opportunity to challenge.”).

                                    IV.     CONCLUSION

       Against the backdrop of attorney-client privilege and tribal sovereign issues of national

importance, Plaintiffs’ new evidence and arguments in their Reply are misleading and not

allowing Martorello the opportunity to respond is highly prejudicial and runs afoul of the

fundamental principles of a legal system designed to discover the truth. For these reasons,

Plaintiffs’ Reply and related exhibits should be stricken.


                                               Respectfully submitted,



                                                     9
Case 3:17-cv-00461-REP Document 465 Filed 04/12/19 Page 10 of 11 PageID# 12303



                                    MATT MARTORELLO

                                    By:/s/ M. F. Connell Mullins, Jr.
                                    M. F. Connell Mullins, Jr. (VSB No. 47213)
                                    Email: cmullins@spottsfain.com
                                    Hugh McCoy Fain, III (VSB No. 26494)
                                    Email: hfain@spottsfain.com
                                    John Michael Erbach (VSB No. 76695)
                                    Email: jerbach@spottsfain.com
                                    Spotts Fain PC
                                    411 East Franklin Street, Suite 600
                                    Richmond, Virginia 23219
                                    (804) 697-2000 (Telephone)
                                    (804) 697-2100 (Facsimile)

                                    Michael C. Witsch (admitted pro hac vice)
                                    Jonathan P. Boughrum (admitted pro hac vice)
                                    Richard L. Scheff (admitted pro hac vice)
                                    ARMSTRONG TEASDALE, LLP
                                    1500 Market Street
                                    12th Floor, East Tower
                                    Philadelphia, PA 19102
                                    Telephone: 215.246.3479
                                    Facsimile: 215.569.8228
                                    Email: mwitsch@armstrongteasdale.com
                                    Email: jboughrum@ armstrongteasdale.com
                                    Email: rscheff@ armstrongteasdale.com

                                    Michelle Lynne Alamo (admitted pro hac vice)
                                    ARMSTRONG TEASDALE, LLP
                                    4643 S. Ulster Street, Suite 800
                                    Denver, CO 80237
                                    Telephone: 720.722.7189
                                    Facsimile: 720.200.0679
                                    Email: malamo@armstrongteasdale.com

                                    Paul Louis Brusati (admitted pro hac vice)
                                    Tod Daniel Stephens (admitted pro hac vice)
                                    ARMSTRONG TEASDALE, LLP
                                    7700 Forsyth Blvd., Suite 1800
                                    St. Louis, MO 63105
                                    Telephone: 314.552.6602
                                    Facsimile: 314.613.8522
                                    Email: pbrusati@armstrongteasdale.com
                                    Email: tstephens@armstrongteasdale.com

                                    Counsel for Defendant Matt Martorello


                                      10
Case 3:17-cv-00461-REP Document 465 Filed 04/12/19 Page 11 of 11 PageID# 12304



                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 12th of April, 2019, I electronically filed the foregoing with

 the Clerk of the Court using the CM/ECF System which will then send a notification of such

 filing (NEF) to all counsel of record.

                                               By:/s/ M. F. Connell Mullins, Jr.
                                               M. F. Connell Mullins, Jr. (VSB No. 47213)
                                               Email: cmullins@spottsfain.com
                                               Hugh McCoy Fain, III (VSB No. 26494)
                                               Email: hfain@spottsfain.com
                                               John Michael Erbach (VSB No. 76695)
                                               Email: jerbach@spottsfain.com
                                               Spotts Fain PC
                                               411 East Franklin Street, Suite 600
                                               Richmond, Virginia 23219
                                               (804) 697-2000 (Telephone)
                                               (804) 697-2100 (Facsimile)
                                               Counsel for Defendant Matt Martorello
